Citation Nr: 1714027	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  07-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to a rating in excess of 10 percent for spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4, prior to September 1, 2009, in excess of 20 percent, for the period from September 1, 2009, to May 3, 2011, and in excess of 40 percent since May 31, 2011, on extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 



INTRODUCTION

The Veteran served on active military duty from August 1965 to May 1970, from January 1972 to October 1973, and from August 1979 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board previously decided the Veteran's increase rating claim only on schedular basis in September 2015.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claim (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion) on the grounds that the Board erred in failing to address whether extraschedular rating is warranted.  The Board subsequently remanded the claim for referral to the Director of Compensation Service (Director) for assignment of an extraschedular rating.  The Director has denied entitlement for increased evaluation on an extraschedular basis for the back disability.  Additional issues remain in appellate status.  The issue of entitlement to extraschedular rating for the back disability is the only issue currently ripe for adjudication by the Board.


FINDING OF FACT

The Veteran's back disability does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular rating for spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4 have not been met for any time period on appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5241, 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letters sent in August 2010, February 2012, and April 2014.  The Board acknowledges that these letters were sent after the initial adjudication of the claim.  However, the deficiency was cured as the claim was re-adjudicated after the letters were sent. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA and private medical records are in the file.  The Veteran was given VA examinations in May 2014 and September 2010.  The examiners' respective reports are of record.  The Board finds that the most recent VA examination provides the necessary findings to make this adjudication.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Extraschedular Rating 

The Veteran contends that an extraschedular rating is warranted for his service-connected back disability.  

In general, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

In this case, the Veteran reports that he is unable to bend, lift, climb, crawl, and squat because of his back disability.  The General Rating Formula pertaining to disabilities and diseases of the spine assigns disability rating based on limitation of range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To that end, the schedular rating may be based on a range of forward flexion alone or based on combined range of motion that includes forward flexion, extension and lateral bending. Id.  Bending, lifting, climbing, crawling, and squatting all involve forward flexion, extension and/or bending in some capacity.  As such, the functional impairment the Veteran contends is fully contemplated by the rating schedule. 

In addition, the Veteran's back disability is manifested by symptoms of pain, which impacts his ability to stand or sit for prolonged period of time, as well as sleep comfortably.  Such functional impairments are contemplated, as disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria.  See 38 C.F.R. § 4.45.  In that regard, the Board has already considered the reported functional loss when assigning a 10 percent rating based on the schedular rating criteria. 

Similarly, the Veteran has indicated that his back pain interferes with his ability to work as a sheet metal operator in construction.  The General Rating Formula specifically contemplates occupational impairment, up to and including total impairment. Further, the rating schedule in total is based on how service connected disability causes impairment, and compensates based on the average impairment in earning capacity.  See 38 C.F.R. § 4.1. Thus, even if his condition resulted in marked interference with employment, such interference would not be an exceptional disability picture when applied to the rating criteria.

To the extent that the Veteran reports that the aforementioned activities cause incidental pain in his back, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

In the absence of the threshold finding of an exceptional disability picture, the Board need not address the second and third Thun inquiries. 

The Board is mindful of the decision Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), in which the United States Court of Appeals for the Federal Circuit held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a compounding or collective impact between the Veteran's service-connected sciatic neuralgia of the left lower extremity, and his otitis external, and periodontal disease with alveolar bone loss and loss of teeth.  As such, the Board finds that even taking Johnson into account increase rating based on extraschedular consideration is not warranted.

In conclusion, the schedular criteria are adequate to rate the Veteran's service-connected spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4. The preponderance of the evidence is against assigning a rating higher rating on an extraschedular basis. 


ORDER

A rating in excess of 10 percent for spinal stenosis and disc degeneration with recurrent disc herniation at L3-L4, prior to September 1, 2009, in excess of 20 percent, for the period from September 1, 2009, to May 3, 2011, and in excess of 40 percent since May 31, 2011, on extraschedular basis is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


